         Case 3:19-cv-00861-BAJ-RLB       Document 16     03/17/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 IN THE MATTER OF THE CIVIL ACTION
 COMPLAINT OF PLIMSOLL
 MARINE, INC., AS OPERATOR AND
OWNER PRO HAC VICE, OF THE
MrV MARGARET FOR
EXONERATION FROM OR
 LIMITATION OF LIABILITY NO. 19-00861-BAJ-RLB


                                       ORDER

      Before the Court is David Lewis's Motion to Lift Stay (Doc. 12). The

Motion is opposed (Doc. 15). For the reasons described below, the Motion is DENIED.

 I. BACKGROUND

      On January 19, 2019, while working on the Mississippi River in the vicinity of

Darrow, Louisiana, Lewis allegedly slipped and fell while on the M/V Margaret and

was injured. (Doc. 12-1, p. 1; Doc. 15, p. 2). On August 20, 2019, Lewis filed suit in


Texas state court to recover damages attributable to the incident. (Id.); See also Cause


No. 2019-57938; Davis Lewis v. Cooper /Ports America, LLC, et al. The suit brought


claims of negligence and gross negligence under the Jones Act and for

unseaworthiness of the vessel against four entities: Cooper/Ports America, LLC,


Cooper/T. Smith Stevedoring Company, Inc., Cooper Marine & Timberlands Corp.,


and Cooper Timberlands Inc (hereinafter the "Texas Defendants"). (Doc. 12-1, p. 1).


      Plimsoll Marine, Inc. ("Plimsoll") asserts that, at all relevant times, it was the


owner and operator of the MfV Margaret, as well as Lewis's Jones Act employer—a


fact which was communicated to Lewis's counsel. (Doc. 15, p. 2); (Doc. 15-1, p. 2).

                                           1
         Case 3:19-cv-00861-BAJ-RLB         Document 16      03/17/21 Page 2 of 6




While Plimsoll was not directly named as a defendant in the Texas litigation, as the

owner of the MA/r Margaret it decided to avail itself of its rights under the Limitation

Act, 46 U.S.C.A. § 30511,1 and filed a Complaint for Exoneration From or Limitation

of Liability in this Court. (Doc. 1).

       On the same day, in accordance with Federal Rule of Civil Procedure,

Supplemental Rules for Admiralty or Maritime Claims & Asset Forfeiture Actions

F(3), Plimsoll also filed a Ex-Parte Motion and Incorporated Memorandum for Order

Approving Petitioners-in-Limitation's Bond, Affidavit of Valuation, and Ad Interim

Stipulation and Directing Issuance of Notice to Claimants and Restraining

Prosecution of Claims. (Doc. 3). When the Court granted this Motion, it instituted a

stay on all pending actions against Plimsoll and the MA^ Margaret. (Doc. 4). In

recognition of this Stay, the Texas Defendants filed a Notice of Stay enjoining Lewis's

Texas state court action. (Doc 12-1, p. 2). On January 27, 2020 this Court issued a


Notice requiring that all prospective claimants file claims, in writing, with the Court

on or before April 15, 2020, or be defaulted. (Doc. 6). To date, claims have been filed

on behalf of David Lewis, Cooper/T. Smith Stevedoring Company, Inc., and Cooper


Marine & Timberlands Corp. (Doc. 7); (Doc. 8); (Doc. 9).

       Before proceedings could begin, Lewis filed the instant Motion to lift the stay,

asserting that the stay should only apply to Plimsoll, the vessel's owner, and not

extend to the four defendants in the Texas litigation. (Doc. 12-1, p. 3). Lewis requests




1 The owner of a vessel may bring a civil action in a district court of the United States for
limitation of liability under this chapter. The action must be brought within 6 months after
a claimant gives the owner written notice of a claim." 46 U.S.C.A. § 30511(a).
         Case 3:19-cv-00861-BAJ-RLB        Document 16     03/17/21 Page 3 of 6




that the Court lift the stay to prohibit "gamesmanship." (Doc. 12-1, p. 2).


II. LEGAL STANDARD

       Federal courts have exclusive jurisdiction over suits by shipowners invoking


the Limitation Act. In re Tidewater, Inc., 249 F.3d 342, 345 (5th Cir. 2001). The

Limitation Act provides that [t]he owner of a vessel may bring a civil action in a

district court of the United States for limitation of liability under this chapter."

46 U.S.C.A. § 30511(a). The complaint must be filed within six months of the owner's

receipt of written notice of a claim. Id. "A communication qualifies as 'written notice'


if it reveals a possibility that the claim will exceed the value of the vessel/" In re RLB

Contracting, Inc., 773 F.3d 596, 602 (5th Cir. 2014). A state court complaint "clearly

gives notice of the claim itself. Id. at 603. Upon a properly filed claim, "the federal

court may stay all other proceedings against the shipowner arising out of the same

accident and require all claimants to timely assert their claims in the limitation court.

Texaco, Inc. v. Williams, 47 F.3d 765 (5th Cir. 1995).

      There are two circumstances where a district court will permit a claimant to


maintain a claim in the forum of their choosing, despite the limitation of liability

proceeding. First, when the owner of the vessel has deposited with the court an


amount in excess of all claims, because there is no possibility that the owner could be


held liable in excess of the limitation amount. Lewis v. Lewis & dark Marine, Inc.,


531 U.S. 438, 450 (2001) (citing Lake Tankers Corp. v. Henn, 354 U.S. 147 (1957)).

Second, where claimants stipulate that the federal court has exclusive jurisdiction

over the limitation of liability proceeding and they will not seek to enforce a greater

damage award until the limitation action is heard by the federal court. In re Port

                                            3
         Case 3:19-cv-00861-BAJ-RLB        Document 16        03/17/21 Page 4 of 6




Arthur Towing Co., 42 F.3d 312, 316 (5th Cir. 1995).

       However,


           If the district court concludes that the vessel owner's right to
           limitation will not be adequately protected—where for example a
           group of claimants cannot agree on appropriate stipulations or there
           is uncertainty concerning the adequacy of the fund or the number of
           claims—the court may proceed to adjudicate the merits, deciding the
           issues of liability and limitation.

       Lewis, 531 U.S. at 454.


III. DISCUSSION

       In requesting that the stay be lifted, Lewis asserts that because Plimsoll was

not a party to the state court action, this Court may not enjoin the Texas litigation.

(Doc. 12). Lewis argues that the Texas Defendants are improperly benefitting from

the stay instituted by this Court, and that "there was a simple solution" if the Texas

Defendants wished to avail themselves of the protections of the Act—"join with

Plimsoll as a petitioner in this case. (Doc. 12-1, p. 3-4).


       However, the Texas Defendants did not have that option. The Limitation Act

only permits the "owner" of a vessel to bring a limitation of liability action.

46 U.S.C.A. § 30511(a). Plimsoll Marine has alleged that it is the owner of the M/V

Margaret, as well as Lewis's Jones Act employer, and therefore that its property is at


issue here. (Doc. 15, p. 2). Cooper/T. Smith Stevedoring Company, Inc. and Cooper


Marine & Timberlands Corp. both assert that they are not the owners of the M/V

Margaret. See (Doc. 8); (Doc. 9). Therefore, upon receiving notice that its property was


subject to a claim, Plimsoll—not the Texas Defendants—was the only entity legally

entitled to file a limitation action.


                                            4
         Case 3:19-cv-00861-BAJ-RLB            Document 16      03/17/21 Page 5 of 6




       IfPlimsoll had not brought this action, it could have waived its rights to do so.

See 46 U.S.C.A. § 30511(a). While it is true that Lewis's initial lawsuit never directly

implicated Plimsoll, Lewis's Complaint asserted that "at all material times hereto,

[Texas] Defendants owned, operated and/or crewed the tug Margaret." (Doc. 12-2,


at^ 5.1). Lewis also asserts that he was employed by the Texas Defendants as a

member of the crew of the MfV Margaret. (Id. at If 5.2). In essence, Lewis's complaint


attributed blame for his injuries to the owner of the M./V Margaret. By naming

PlimsolFs vessel in the Complaint, it is possible that a Court would have construed

the Texas Complaint as valid written notice as required by statute, thus triggering

the six-month period in which a limitation action must be filed.2 Therefore, Plimsoll

is not attempting to delay the underlying state court lawsuit, with no justification,"

(Doc. 12-1, p. 3), but rather protecting its limitation rights. Neither are the Texas

Defendants improperly benefitting from the stay. Id. Because this Court is

exclusively tasked with determining any right to limit liability, this Court must

determine the ownership of the M/V Margaret and the relationship between, the

Texas Defendants and Plimsoll—issues which could improperly be litigated before




2 See, e.g. In re Tom-Ma.c, Inc., 76 F.3d 678 (5th Cir. 1996) (holding that a state court
complaint which correctly named- the owner of the vessel, but did not specify which vessel
was at issue, constituted written notice of a claim sufficient to trigger a reasonable possibility
that the Limitation Act was implicated); In re Environmental Safety & Health Consulting
Services, Inc., 463 Fed. Appx. 383 (5th Cir. 2012) (holding that a state court action which did
not identify the owner of the vessel, but did identify the owner's subcontractor, constituted
sufficient written notice to trigger six-month limitation period); But see Billiot v. Dolphin
Services, Inc., 225 F.3d 515 (5th Cir. 2000) (holding that a state court petition, which
misidentified the vessel on which the incident allegedly occurred even after the owner
informed plaintiff otherwise, did not constitute sufficient written notice of a claim so as to
trigger the six-month Limitation Act filing deadline).
         Case 3:19-cv-00861-BAJ-RLB        Document 16     03/17/21 Page 6 of 6




the Texas state court if the stay was lifted.


       Given that the state court litigation was properly stayed, the Court will now

determine whether there is valid reason to lift tlie stay. Here, Plimsoll could be

exposed to liability in excess of the limitation fund. The value of the M./V Margaret is

$324,305.55 (Doc. 1, p. 3). Lewis seeks "monetary relief over $1,000,000," see


(Doc. 12-2, at ^ 9.2). Therefore, his damages could exceed the limitation fund.


However, he has not made any stipulation to assure the Court and Plimsoll that his

claims will not exceed the limitation fund. Therefore, PlimsolFs right to limitation

may not be adequately protected if the stay is lifted. As such, the Court properly

maintains jurisdiction and will proceed to adjudicate the merits ofPlimsoll's petition.

Lewis, 531 U.S. at 454 (citing In re Port Arthur Towing Co., 42 F.3d at 314).

      If, after the completion of discovery, Lewis can demonstrate either that the


value of his claims is less than the value of the limitation fund or that neither Plimsoll

nor its property is implicated in the underlying Texas litigation, Lewis may re-urge

his motion.


IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that David Lewis's Motion (Doc. 12) is DENIED.


                                                                n^.
                                Baton Rouge, Louisiana, this ____ day of March, 2021




                                                                        -^

                                         JUDGE BRIANS^-JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA

                                            6
